


Exhibit 10.13

 

CONFIDENTIAL TREATMENT REQUESTED:

 

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act of 1934, as amended.  Such redacted portions
have been replaced with “{***}” in this Exhibit.  An unredacted version of this
document has been filed separately with the Securities and Exchange Commission
along with the request for confidential treatment.

 

AMENDMENT No. 2 TO SUPPLY AGREEMENT

 

THIS AMENDMENT No. 2 TO SUPPLY AGREEMENT (the “Second Amendment”) is hereby made
as of December 19, 2006 by and between Plantex USA, Inc., a New Jersey
corporation, with offices at 2 University Plaza, Suite 305, Hackensack, New
Jersey 07601 (“Plantex”) and Biovail Laboratories International Srl, with
offices at Chelston Park, Building 2, Collymore Rock, St. Michael, Barbados,
West indies BB14018 (“Biovail”). Plantex and Biovail are sometimes together
referred to herein as the “Parties” and separately as a “Party.”

 

WHEREAS, Plantex and Biovail entered into a Supply Agreement with the Effective
Date of October 1, 2004, as amended by Amendment No. 1 on December 30, 2005
(collectively, the “Supply Agreement”); and

 

WHEREAS, the Parties desire to enter into this Second Amendment to make certain
modifications to the terms and conditions of the Supply Agreement in order to
reflect the current mutual intent and desire of the Parties.

 

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
agreements set forth below, and other good and valuable consideration the
receipt and sufficiency of which are hereby acknowledged, the Parties hereby
agree as follows:

 

1.                                       Delivery of API. In full satisfaction
of the purchase and delivery requirements for 2006 API (as defined in the Supply
Agreement) and despite Section 2.1 of the Supply Agreement, Biovail has
directed, and Plantex has agreed, that the 2006 API shall be delivered to
Biovail as follows:

 

a.                                       Plantex shall ship {***}† of API to
Biovail no later than December 31st, 2006; and

 

b.                                      Plantex shall ship the balance of the
2006 API, being {***}† of API, to Biovail during the third calendar quarter of
2007.

 

For the avoidance of doubt, Plantex will issue invoices for the 2006 API upon
shipment.

 

2.                                       Miscellaneous. All capitalized terms
used herein, unless otherwise defined herein, shall have the respective meanings
set forth in the Supply Agreement. Except as expressly modified by this Second
Amendment, all terms and conditions of the Supply Agreement shall remain in full
force and effect and shall be otherwise unaffected hereby.

 

--------------------------------------------------------------------------------

† Represents material which has been redacted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as
amended.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have caused this Second Amendment to be executed
in multiple counterparts by their respective duly authorized representatives, as
of the date first set forth above.

 

BIOVAIL LABORATORIES INTERNATIONAL SRL

 

 

 

 

By:

/s/ Michel Chouinard

 

 

 

 

Name:

Michel Chouinard

 

 

 

 

Title:

Chief Operating Officer

 

 

 

 

PLANTEX USA, INC.

 

 

 

 

By:

/s/ George Svokos

 

 

 

 

Name:

George Svokos

 

 

 

 

Title:

President

 

 

 

 

By:

/s/ Allen Lefkowitz

 

 

 

 

Name:

Allen Lefkowitz

 

 

 

 

Title:

Chief Financial Officer

 

 

2

--------------------------------------------------------------------------------
